Citation Nr: 1236102	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-23 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for heart attack.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a psychiatric disability manifested by depression, anxiety, and stress.

5.  Entitlement to service connection for myelodysplasia syndrome (MDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the issues of entitlement to service connection for heart attack, headaches, left ear hearing loss, and a psychiatric disability, the Veteran perfected his appeal with the submission of a VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2009.  At that time he requested that he be scheduled for the first available hearing (either Travel Board or videoconference) before the Board.  In an April 2011 letter, the Veteran was advised that he was scheduled for a videoconference hearing before the Board on June 15, 2011.  In an April 2011 statement, the Veteran requested that his hearing be rescheduled for a date after June 20, 2011, due to a conflict with medical appointments.  The Veteran was not scheduled for another hearing before the Board.  Consequently, the Board must remand the Veteran's case so that he can be scheduled for a hearing before a member of the Board because good cause has been shown to reschedule the hearing.  38 C.F.R. § 20.704(c) (2011).

With regard to the issue of entitlement to service connection for MDS, that issue was initially denied in an August 2009 rating decision.  The Veteran submitted a notice of disagreement in October 2009 and put forth an alternate theory of entitlement for his claim of service connection for MDS.  While there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The RO issued a statement of the case in May 2010.  The RO also issued a rating decision denying a claim of entitlement to service connection for MDS as a result of exposure to ionizing radiation in August 2010.  The Veteran thereafter submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in November 2010.  In December 2010, the RO issued a letter to the Veteran indicating that the substantive appeal was not timely filed with regard to the rating decision issued in August 2009.  However, the VA Form 9 received in November 2010 constitutes a timely notice of disagreement as to the rating decision issued in August 2010.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to service connection for MDS to include as due to exposure to ionizing radiation.

2.  Schedule the Veteran for a videoconference hearing before a member of the Board.  Provide the Veteran and his representative with notice of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

